Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 1 of 16
1$-Sal7

SILICOW VALLEY

     

January 17, 2019

¢ #

ATTN: Clerk of the Court ,

United States District Court
450 Golden Gate Avenue
San Francisco, CA 94102

Subject: Silicon Valley De-Bug’s Public Comments On The Chavez V. County Of Santa Clara
Remedial Plan

Dear Clerk of the Court,

OVERVIEW

Silicon Valley De-Bug has been advocating for the incarcerated and their families during every hunger
strike since the inception of the Chavez V. County Of Santa Clara class action lawsuit. When three
officers were found guilty of murdering Michael Tyree while in custody, we were right there in the
courtroom alongside Mr. Tyree’s sister Shannon, to hear the verdict. When we heard of the unfortunate
passing of Isai Lopez just recently while in custody, we insured our support of Mr. Lopez's family every
step of the way.

Because of the will and drive for dignity of the incarcerated and their families, we have witnessed a
considerable amount of detainees rehouse to better living conditions, receive sufficient clothing, receive
necessary eating utensils, and reduce the prices of commissary and GTL jail phone calls.

Although there is a sense of comfort understanding that the the Chavez V. County Of Santa Clara class
action lawsuit is coming to an end, having heard the voices of the incarcerated and their families, we feel
that this Remedial Plan is still in grave need to robust. In particular what must be avoided entirely is the
risk of indefinite solitary confinement in a pre-trial setting. Humane conditions and due process must not
be compromised in order to avoid what lead us here in this day.

Below are our public comments related to the Administrative Management Remedial Plan and Use Of
Force as currently written in the Remedial Plan. In addition we attached the Hunger Strike Questionnaire
Data Analysis prepared by: Jordan Parker, a student from Stanford University. The analysis of
questionnaires details the outcomes of three hunger strikes in the Santa Clara County Main Jail Complex
largely addressing classification, solitary confinement and use of force. The questionnaires were created
by prisoners themselves, distributed by Sllicon Valley De-Bug with the analysis done by Jordan Parker as
a part of her studies.

| hope that you can appreciate the robust comments enlisted and the attached analysis.

Vil. ADMINISTRATIVE MANAGEMENT REMEDIAL PLAN

1of 3
Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 2 of 16

¢

*
e a

Sd
‘

VILB. USE OF ADMINISTRATIVE MANAGEMENT

VII.B.2.a. Prisoners have the right to a hearing with all due process protections, the right
to remain silent and be represented by an attorney. Assaultive behaviors including “gang
removals” should be restricted to assaults because “gang removals” can easily be subjective. In
addition, prisoners have the right to access all consequences of custody charges, infractions, and
custody inputs. i.e. Penal Codes, Title 15, Rule Book etc.

Vli.B.3.a. Safety risk must me defined. If safety risk is a factor, it must be clear as to if this
means. Is safety risk an in-custody assault or simply what the Classification Captain believes due
to of charges, gang allegations, etc. » .

VII.B.4. "So violent” must be defined. Does this mean one violent act, two or three? Did
the prisoner already serve his or her punishment for these violent acts? Placing someone ina
more restricted form of administrative management indefinitely must be avoided at all costs.
VILC. CONDITIONS IN ADMINISTRATIVE MANAGEMENT

Vu.C.1. Although not specified, reading materials should be unlimited, there should be an
equal access to commissary, and sufficient clothing exchange.

VUI.C.2. Cell checks and how they are done must be defined, although it is great that staff
are and will conduct cell checks for the well being of a prisoner; cell checks must be done in a
fashion as to avoid sleep deprivation during shutdown hours.

VID. NOTICE, DOCUMENTATION, AND REVIEW OF ADMINISTRATIVE MANAGEMENT
DESIGNATIONS.

VII.D.1. Age 21 should be increased to the age of 25, because of significant studies that
confirm the adolescent brain does not fully develop until age 25. If youth 21 and younger are to
be considered as a mitigating factor, youth should have the right to an attorney to mitigate
additional or complimenting factors in classification.

VII.D.3. In addition to a notice within 72 hours, prisoners should have the right to a
hearing.

ViI.D.4. A reasonably private setting, “attempt” and face-to-face are all subjective. The
only reasonable private setting a prisoner should have is a formal hearing with the right to
counsel, mitigate and or contest any allegations against him or her, incliuding a record of the
hearing. “Attempt” is far too broad, the classification division must be obligated to have a formal
hearing. Face-to-face again is too broad and must be obligated to a formal hearing.

V1I.D.5. Prisoners should have the right to have a hearing after being placed in
administrative management after 15 days.

VII.D.7. If no in custody assaults have been committed within 90 days, there is no
infractions or custody inputs that can justify keeping someone in administrative management.
VILE. ADMINISTRATIVE MANAGEMENT PHASES

VIILE.3 Administrative Management Phase I:

What needs to be considered is that doing time in a county facility is far different
than doing time in a prison facility. Over 70% of Santa Clara County Jail’s population is
pre-trial, thus prisoners need sufficient time during business hours to be able to to contact
their attorneys. Additionally administrative management is excessive in that the prisoner
is more than likely not sentenced and therefore incarcerated because he or she is in
poverty and can not afford bail. Lastly conserable to time for prisoners to maintain
connection with their families and reach out after being placed in a administrative
management setting is key to maintain mental health and furthermore rehabilitation. Out
of cell activities time should increased beyond a minimum of 5 days without creating a
time that is clear, subjectivity is unavoidable. If a prisoner does not commit an in-custody

20f 3
am

Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 3 of 16

assault after 15 days in administrative management, there is no infractions or custody

inputs that can justify being housed in such a setting.
VILE.4. Administrative Management Phase II:

VILE.4, 14 hours is not sufficient for a phase ll, and should be increased. A minimum of
10 hours a week for out of cell activities should be increased as well as making this more clear as
to avoid subjectivity. The words “shall be offered” must be stronger, program in groups of two to
four inmates must be given as soon as one is housed in a phase II administrative management
setting to increase pro-socialization and re-integrate back in general population.

VILE.5. After 30 days iz phase Il, a prisoner should be granted a formal hearing, given
sufficient time ta prepare a defense, and have the right to counsel. If an assault has not
committed within 30 days of phase 2 there is no reason to justify keeping someone in
administrative management.

VILF. DISCIPLINARY MANAGEMENT

Again even in cases of Disciplinary Management, What needs to be considered is that
doing time in a county facility is far different than doing time in a prison facility, prisoners need
Sufficient time during business hours to be able to to contact their attorneys. Over 70% of Santa
Clara County Jail's population is incvarcerated simply because they are in poverty and can not
afford bail. Prisoners need to maintain connection with their families to maintain mental health
and furthermore rehabilitation. Disciplinary hearings should be formal, where a prisoner can
prepare a defense and the right to counsel.

~

Vill, USE OF FORCE
Two hours of training every other year covering the Use of Force Policy, Standards & Training for
Corrections (STC), Perishable Skills Training (Defensive Tactics and Arrest Control) is not
suffient. 16 hours of crisis intervention and conflict resolution training is not suffcient. 16 hours of
training on proper investigation technique for staff that conduct use of force investigations is not
sufficient and | would challenge staff to secure that trainings are actually done in practice. There
is never too long of a time to save lives and maintain a safe facilty.

On behalf of Silicon Valley De-Bug families, and all those housed in Santa Clara County Jails,

Jose Valle
Community Organizer
Silicon Valley De-Bug
701 Lenzen Ave.

San Jose, Ca 95126

3 of 3
Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 4 of 16

HUNGER STRIKE QUESTIONNAIRE DATA ANALYSIS

PREPARED BY: JORDAN PARKER

OVERVIEW:

Analysis of questionnaires detailing the outcomes of three hunger strikes in the Santa Clara
County Main Jail Complex in San Jose, CA. The first strike began in October of 2016, followed by another
strike in early 2017, and the final strike in October of 2017. Although not included in this data set, there
was yet another hunger strike, lasting eleven days and concluding on April 27, 2018. This most recent
protest marks four hunger strikes over the course of the past 20 months in Santa Clara County.

SANTA CLARA COUNTY MAIN JAIL:

The SCC Main Jail facility is a medium-maximum security prison in San Jose, CA. According to the
Santa Clara County Sheriff's Office Custody Division, it’s the Sth largest jail system in the state and among
the top 20 largest systems in the U.S, housing approximately 3,500 male and female inmates. Each year,
the jail received and books an average of 65,000 people, most of whom are cited and released or who
post bail.

Jail Statistics:
As of May 29, 2018 at 5:00am >

Total Jail Population: 3,376
Men: 2,934
Women: 442

Average Length of Stay: 177 days

Age Profile:
<18: 0 0%
18-24: 611 18%
25-24: 1199 36%
35-44: 849 25%
45-54: 466 14%
>55: 251 7%
Source: Office of the Sheriff, D.O.C.
CLASSIFICATION SYSTEM:

According to the Jail Classification System Evaluation Report prepared in August of 2016 by the
Santa Clara County Office of the Sheriff Custody Bureau, a primary task of the jail is to properly and
safely house all inmates by employing a valid and reliable classification system and ensuring that inmates
are re-evaluated at regular intervals. The bulk of the report, carried out by JFA institute, focuses on the
importance of addressing the aforementioned with nuance and reliability. Echoed throughout the report
is the idea that regular opportunities for reclassification are beneficial not only for inmates, but for the
jail population and safety of all personnel at large.
Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 5 of 16 ,

Unlike many other facilities, the Santa Clara County Main Jail employs its own system for
classification that is limited in comparison to the efficacy of the U.S. Department of Justice’s National
Institute of Corrections (NIC). For example, while the NIC system ranks inmate classification on a
numerical scale based on criminal history, current offense(s), prior escapes, prior and current
institutional conduct, and other specified demographic factors, the SCC Main Jail utilizes a matrix system
that is not only viewed as somewhat subjective, but is also known to be a tool that does not prove to be
used reliably amongst all classification staff.

RACIAL ANALYSIS:

Hispanic inmates are extremely overrepresented. They make up 16% of US pop (link) but 19% of
U.S. prison population (fink) and 38% of the california population but 41% of the California prison
population (link) and 52% of the Santa Clara County prison population (link). The general racial statistics
for the Santa Clara County Main Jail are not readily available, but to make a rough estimate based on the
self-reported racial identities from the Hunger Strike Questionnaires, they represent well over 50% of the
population in this particular jail. tn the county, Hispanic/Latino defendants make up 40-50% of cases that
are prosecuted, strikingly disproportionate to their relative population numbers (link). These defendants
also make up 62% and 54% of gang and gun enhancement cases, respectively.

State of California General Population Santa Clara County Prison Population

AG

   

Califocma Seger «

Pupnl is

rare toes gee St sbtltangns Santa Clara County Prison Sentences By Race

 

fanny Pacite fai, tegen

Soran ePon fier i banthey

White

 

PUPP pte

 
Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 6 of 16

A 2016 report done by the Santa Clara County District Attorney's Office (link), indicated that
“racial disproportionality exists in nearly every part of the prosecution process;” however, the report also
claims that there is no implicit or explicit bias in the actual charging decision. A study carried out by the
DA Office’s Issuing Unit concluded that there was no statistical difference between the felonies issued in
race-blind case files (files in which experimenters removed all racial and cultural contextual! signaling) in
comparison to the control files (files in which racial and cultural context was not redacted). Yet, the
results of the study still appear problematic. To use the Hispanic sub-group as an example, despite the
fact that Latinos make up 47% of the issued felonies in the race-blind variable and 50% in the control
(non-redacted) variable, they only make up 27% of the Santa Clara County population. The finding that
there is no statistical difference in the sentencing rates in race-blind and race-salient cases does not
resolve the issue that Hispanic Santa Clara County residents account for twice as many felony convictions
as they do in actual population numbers. This trend works in the same direction for Black Santa Clara
County residents but in the opposite direction for white and Asian/Pacific Islander residents. The report
notes: “When compared to the racial makeup of our County, we prosecute a higher percentage of
Hispanic/Latino and Black/African-American defendants compared to their representation in our
community. We prosecute a lower percentage of Asian/Pacific Islander defendants compared to their
representation in our community. White/Caucasian residents are prosecuted at a percentage closest to
the percentage of White/Caucasian residents in our County.”

Issued Felonies

~~

Race-Blind: {ssued Felonies Control (Race-Salient

Snot PaGiHic b

  

hMispancsLatina

MUSDaiy alin a

INMATE HUNGER STRIKES:

In October of 2016, early 2017, October 2017 and again in April 2018, inmates at the Santa Clara
County Main Jail have striked in response to poor living conditions. Aside from the persistent racial
discrimination present in Santa Clara County and across the state of California, the inmates were also
subjected to infringement on their rights regarding human contact and sanitation. Inmates at the Santa
Clara County Main Jail had two chief complaints that led them to strike: (1) lack of human interaction
and contact, (2) lack of basic in-cell sanitation.

Behavior based - asker

QUESTIONNAIRE 1.1 : OCT 2016
Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 7 of 16

CLASSIFICATION: 44
Racial Makeup:

Latino/Hispanic: 21 72.4%
White/Caucasian: 2 6.90%
Black/African-American: 3 10.30%
Asian/Vietnamese: 1 3.40%
Other: 2 6.90%
Total: 29 . _ 100%
Average length of stay (months): 46.31

Average number of times inmates
have been downclassed: 1.28

Average amount of in-cell time, per week (not including outdoor yard time): 155.5 hrs
Quote: “T]he groups get 3 hour blocks of time every other day. Individuals get 1 1/2 hours every
other day. [T]he days we come out we have a choice to go to outdoor yard or stay in the day
room.” ‘

Average amount of outdoor yard time, per week: 10.60 hrs
Quote: “They combine our outdoor yard time with our cell/program time. So we are in the
predicament of do we want to call our loved ones/lawyers/use the shower/ or go to outdoor yard.
we ore getting less than 50% of our intended scheduled program.”

Percentage of inmates with disciplinary referrals in the past 90 days: 17.24
Quotes: “I recieved (sic) an infraction for being in possession of pants that were altered into
shorts. | got tired of waiting for the shorts we are supposed to get.”
“...was written up on a bar check cause i put in (3) 602 in regards to the hunger strike 10 seconds
after | talked to Sgt. There were bar checks i got written up for something that gets found but in
every cell search but was written up as retaliation for filing (602) for issues that were in the
hunger strike”

Percentage of inmates who have been issued new clothing: 82.76%
Quotes: “[YJes we receive additional clothing but not enough for the week also sheets only
exchange once a week blankets every 4-6 months! we get clothing in bad conditions at times, no
shorts provided like they said they would provide”
“Ves but not additional shower towels though. we are expected to use the same one for 3-4 days
before we could exchange it for o clean one. | am expected to clean my floor the same towel that |
dry my body.”

Percentage of inmates who say conditions have NOT improved after Hunger Strike: 46.43
Quotes: “fl] get soda and popcorn the 602 process is still meaningless...”
Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 8 of 16

No it hasn't we still have not seen most of the major improvements that the admin promised to
make in good faith and the grievance process is still a joke. Only sergeants can read and respond
to them but 9x out of 10 they side with the CO even if the camera confirms that CO's are wrong.”
“[W]e still have officers that abuse their power.”

Percentage of inmates who have been retaliated against since strike: 53.57
Quotes: “Yes the deputy COs just disguise their harassment by calling them bar checks which is
really only supposed to be quick check of the bars/window area of your cell, however the CO's
take this opportunity to search through your entire cell and even strip search you without a
sergeant present recording the search the search. they also take standard issued clothing and
commissary bought hygiene food etc. by labeling it contraband i have noticed that the CO's focus
more of their attention on latino/black inmates when doing bar checks. but are always in and out
of the whites and asian americans.”
“{Slince the hunger strike there has been retaliation, some officers search cells, cut program hrs
short, they enhance the rules more than before looking for minor things to discomfort disturb us
“[Y]es because classification will not allow me to down class even though i have met the
requirements,”
“[Y]es as i went from 10 hrs a day to 2 hrs a day.”

General questions, comments, suggestions, and concerns:
“{PJrogram and college courses for all inmates or books to help us better ourselves if not internet
courses then mailing ones so that we get out with more than empty pockets but a keen sense of
direction in life or a chanse (sic) more then (sic) what ever (sic) led up on the journey that led to
this place”
“For a meaningful grievance process and dignity respect to get treated as humans.”
“{l] would like to learn or receive help on how to file a classification lawsuit because i feel that we
inmates are still being deprived of our rights under the 8th and 14th amendment to the USA
constitution”
“TY]es i feel that the CO's are logging one thing in the book, and doing something else, for the fact
that administration believes we are recieving (sic) 21 hrs a week when we ore not then when
released for program we are subject to watching tv on mute and conversing in whisper or
threatened to lock it down”
“The 2 suggestions | have would be to require a complete overhaul of the grievance system to
where they are only responded to by an independent and unbiased review board. And that all jail
staff (CO's and classification officers} be required to wear body worn cameras that are recording
24-7 and that they also be required to not review footage or other CO's cameras before writing
their incident/police reports that is all for now, thank you for your time and effort. its (sic) much
appreciated.”

CLASSIFICATION: 4B
Racial Makeup:
Latino/Hispanic: 1 33.3%
White/Caucasian: 1 33.3%
Black/African-American: 0 00.00%
Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 9 of 16

Asian/Vietnamese: 0 00.00%
Other: 1 33.3%
Total: 3 100%
Average length of stay (months): 40.00

Average number of times inmates
have been downclassed: 2.67 -

Average amount of in-cell time, per week (not including outdoor yard time): 157.5 hrs
Quote: “[E]very 48 hours we are locked down 45 of them so 157. 5 hours per week in a single
cell.”

Average amount of outdoor yard time, per week: 11 hrs
Quote: “9-12 hours per week for groups 41/2 to 6 for out alones this is our allotted times for
phone use showers and outdoor yard.”

Percentage of inmates with disciplinary referrals in the past 90 days: 66.6
Quotes: “[NJo, infracted for incident on 11/1/16 cell search tontraband left by cell mate both
infracted cellmate claims responsibility . my appeal was denied, he is GP -im not-”

Percentage of inmates who say conditions have NOT improved after Hunger Strike: 66.6
Quotes: “[T]he only improvement was that we were given extra socks and a couple saturdays a
month we get soda/ popcorn and movie night.”

Percentage of inmates who have been retaliated against since strike: 100
Quotes: “[YJes, during the hunger strike CO [NAME REMOVED} entered my cell and tried to
intimidate me into calling off the hunger strike in 78 where i was housed.”
“[NJothing changed in the attitude of CO's, they laugh at us because they just bandage the
problem remove the bandaid the problem still exist (sic).”

General questions, comments, suggestions, and concerns:
“[W]e need to show them were (sic) serious or things will never change.”

CLASSIFICATION: 7A
Racial Makeup:

Latino/Hispanic: 3 100%
White/Caucasian: 0 00.00%
Black/African-American: 0 00.00%
Asian/Vietnamese: 0 00.00%
Other: 0 00.00%
Total: 8 100%
Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 10 of 16

Average length of stay (months): 31.75

Average number of times inmates
have been downclassed: 2.25

Average amount of in-cell time, per week (not including outdoor yard time): 147.4 hrs

Average amount of outdoor yard time, per week: 20.13 hrs
Quote: “The program is designed for 1 hour in the AM,1 hr in the Noon, 1 hr in the PM, 3 hours a
day, 7 days a week adding up to 21 hours which we have to shower, phone calls and outdoor
yard, also would like to note that not all the 21 hours is given throughout the week.”

Percentage of inmates with disciplinary referrals in the past 90 days: 25%
Percentage of Inmates who have been issued new clothing: 75%

Percentage of inmates who say conditions have NOT improved after Hunger Strike: 50%
Quotes: “The only demands that were met was additional clothing/down class but other changes
that were included in the agreement have not occurred.”

Percentage of inmates who have been retaliated against since strike: 25%
Quotes: “fijt seems the CO's found other ways to frustrate the inmate population such as not
providing our entitlements that we should receive per our title 15 mandates such as haircuts
locking our tier down for petty reasons , such as noise level etc some have also resulted to a form
of group punishment allowing the whole module to suffer repercussions for one's action.”

QUESTIONNAIRE 1.2 : EARLY 2017

CLASSIFICATION: 4A
Racial Makeup:

Latino/Hispanic: 12 70.58%
White/Caucasian: 0 00.00%
Black/African-American: 1 5.88%
Asian/Vietnamese: 0 0.0%
Other: 4 23.53%
Total: 17 100%
Average length of stay (months): 40.00

Average number of times inmates
have been downclassed: 1.13
Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 11 of 16

Average number of times inmates

have been downclassed since strike: | 0.76
For inmates who have downclassed,
58.33% say outdoor yard time has
either stayed the same or decreased.

Average amount of in-cell time, per week (not including outdoor yard time): 148.3 hrs

Average amount of outdoor yard time, per week: 20.2 hrs
Quote: “[T]his fluctuates due lockdown and short staff.”

Percentage that report yard time delays (for non-behavior based reasons): 88.24%
Quote: “YES, yard time is cut short due to various reasons,short staff,pill call,clothing exchange,
walk alone,ad.seg. that get housed here in GP ,they (sic) program by themselves. lockdown on
wednesday/outdoor time is lost because socializing (sic) with our peers, it gets loud and they lock
us down/staff begins late and it cuts into our program time and we are cut short because of their
tardiness.”

Percentage of inmates with disciplinary referrals in the past 90 days: 0%

Percentage of inmates who say conditions have NOT improved after Hunger Strike: 35.3
Quotes: “Both improved and gotten worse. we've been down classed , but that appears one has
to forget his/her dignity and respect as a human being.”

“[G]otten worse we have lockdown constantly for issues that are on completely different floors
and units”

“[Gjotten worse, the CO's now play mind games such as no noise no volume on tv, no noise level
in dayroom and others manners to try and push action.”

“Improved, but the staff are not consistent with abiding by policy to begin program at the
designated time. and at times will cut our program early , improved to a certain extent.”

Percentage of inmates who regularly receive the following resources after strike:
Washcloths: 75%
Thermo tops: 68.75%
Pair of socks: 87.5%
Undergarments: 87.5%
Gym shorts: 62.5%

Percentage of inmates reporting sleep deprivation during shut-down hours: 70.59%
Quotes: “Yes, due to banging/loud noises by inmates who are suicidal and/ar suffering mental
health problems , being improperly housed in our general population unit.”
“YES,3-4 nights of the week,there is one night shift that has inmates get up at 4 am to walk to the
dayroom to get breakfast, this causes inmates to lose out on sleep and it's difficult to go back to
sleep , hence this causes inmates to be tired in the day ,staff also conducts razor call and 4am
which is uncalled for.”
Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 12 of 16

Percentage that report commissary prices have been reduced: 94.12%

Percentage of inmates who report changes in environment (Sheriff/D.0.C. culture, climate,
attitudes, verbal, physical treatment, threats) since strike:
Improved: 31.25%
Stayed the same: 18.75%
Worsened: 50%
Quotes: “/GJotten-worse the CO's ore aggressive / disrespectful and are very petty in nature we
ore threatened on the suppression of our program time / social interaction time group
punishment is imposed as well for ex conversation in the dayroom result in us being lockdown for
noise.”
“{G]otten worse, the attitude is worse they feel played at every turn they make unprinted or
unauthorize whimsical rules if you don't listen they threaten to lock you down, like playing cards
in the day room.”
“{G]otten worse, staff now have the attitude that we shouldn't have anything at all. there's a lot
of verbal abuse from deputy since the strike”

General questions, comments, suggestions, and concerns:
“{T]o house solitary confinement inmates to their classified housing units ,So their program , and
lack of proper behavior does not interfere with our program and out door {sic} yard time. thank
you.”
“YES, | have one one major concern that the C/O"s stop using the excuse of short staff and just
eating in the other units for long periods of time which always cuts into our program time, also
not to house double reds and mental ill inmates here in 4a.”
“Yes, fix the grievance procedure have an unbiased Sgt. review them not a team Sat. fix the rule
book. the infractions are not proportionate to the penalty if you get caught with extra clothes
they want to take your visits put you in the corner with no property also, if you are infracted they
CO's don't let you talk to other inmates they put a sticker on your door and say if you talk to them
to lock it down, | say they are exceeding the US constitution of freedom of speech they don't have

the power to stop someone to from speaking.”

QUESTIONNAIRE 1.3 : OCT 2017
CLASSIFICATION: 4B
Racial Makeup:

Latino/Hispanic: 1 33.33%
White/Caucasian: 1 33.33%
Black/African-American: 1 33.33%
Asian/Vietnamese: 0 00.00%
Other: 0 00.00%
Total: 3 100%

Percentage of inmates receiving new thermals each week: 0%
Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 13 of 16

Percentage of inmates that report integrated housing: 66.6%
Percentage of inmates in Ad-Seg (Administrative Segregation): 100%

Percentage of inmates housed in HSI: 0%
Quote: “! have not been approved - told classification won't approve for "safety and security"
reasons.” -

Average out of cell time, weekly: 5.75 hours
Quote: “If! come out at say 8:00 a.m. and at 8:30 an inmate in pod 3 acts up then we have to be
on lockdown the rest of the day, and! won't be out for 2 more days.”
! come out for an hour and half every other day, so this would be this week - Tues, Thurs.
Saturdayz {sic}, out for a toal (sic) of 270 minutes. | come out about 4.5 hours a week”

Percentage of inmates who report undergoing cruel and unusual punishment: 0%

Percentage of inmates who report being subjected to group punishment: 33.3%

Percentage of inmates who have had a classification review since Oct 2016 hunger strike: 33.3%
Percentage of inmates who have been disciplinary free since the Oct 2016 hunger strike: 33.3%

Percentage of inmates reporting sleep deprivation: 100%
Quote: “Mainly becaseu (sic) breakfast is at 4:30 a.m. and razors are at 5:00 a.m. So 2 hours of
sleep depravation (sic) nightly. Although if every inmates uses their out of cell activity program
will run until midnight-12:15a.m. with pill call. Then the trustee cleans for about 30 minutes, so at
times we get deprived of 4 hours of sleep.”

CLASSIFICATION: 4€
Racial Makeup:

Latino/Hispanic: 1 33.33%
White/Caucasian: 2 66.66%
Black/African-American: 0 00.00%
Asian/Vietnamese: 0 00.00%
Other: 0 00.00%
Total: 3 100%

Percentage of inmates receiving new thermals each week: 0%

Percentage of inmates that report integrated housing: 0%
Quote: “am limited to programming only with others of the same racial group & contingent on
classification approval.”
Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 14 of 16

Percentage of inmates in Ad-Seg (Administrative Segregation): 100%

Quote: “I ws (sic) placed here upon my arrest for non-disciplinary reasons due to "gang
affiliations.”

Percentage of inmates housed in HSI: 33.33%
Quote: “/ am restricted to segregated hausing due to "gang affiliaitions (sic}”

Average out of cell time,.weekly: 5.33 hours
Quote: “! get out only 1.5 hours per "program" every other day. If you are granted a group you
get an alotment (sic) of 3 hours “time block" minus any interruptions for teh (sic) following
question.”

Percentage of inmates reporting regular delays to out of cell time: 100%

Quote: “Due to staff not stopping ontime, pill call, someone out alone for program, overtime
never stopped”
“Clothing exchange, inmate movement, court appearances all take time away”

Percentage of inmates who report undergoing cruel and unusual punishment: 100%
Complaints: Restricted from wearing commissary shoes in the dayroom, TV must be muted in the
dayroom
Quotes: “/ was in a group program but had it suspended due to discriminatory actions of an
officer who decided to stop my time an hour early for no justification.”

Percentage of inmates who have had a classification review since Oct 2016 hunger strike: 0%
Quote: “I was told | do not qulaify (sic) for downclass simply due to ‘gang affiliations’”
“t have requested many times but have been denied ‘Appropriately housed.’”

Percentage of inmates reporting sleep deprivation: 100%
Quote: “Razors, mail and breakfast are all passed out between 12a.m. and 4:30 a.m.”
“Every night they keep the light on and come in loudly during pill call and blood pressure checks.

a”

CLASSIFICATION: SC

Racial Makeup:

Latino/Hispanic: 4 80%
White/Caucasian: 0 0%
Black/African-American: 0 0%
Asian/Vietnamese: 0 0%
Other: 1 20%
Total: 5 100%

Percentage of inmates receiving new thermals each week: 0%
Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 15 of 16

Percentage of inmates that report integrated housing: 100%
Percentage of inmates in Ad-Seg (Administrative Segregation): 0%
Percentage of inmates housed in HSI: 40%

Average out of cell time, weekly: 21+
Quote: “if program runs according to schedule we'll recieve (sic) 35 hours per week, but that's
very rare. On average it's more like 21 hours per week.”

Percentage of inmates reporting regular delays to out of cell time: 100%
Quote: “Our program/out of cell time is delayed and interrupted on a dialy (sic} basis. Alarms are
pushed and the enitre (sic) main jail (N&S) are locked down for simple fist fights.”
“dow staff’ is an excuse not to run program. Stoff streches (sic) the limits to see how far they'll get
away iwth (sic). We're not privy to everything, but we also know that staff shuts down program
becaseu (sic) they feel like it.”
“It seems as if a facility lockdown is a common practice. And when asked about it, thier {sic}
responce (sic) is we're on a "need to know" basis.”

Percentage of inmates who report undergoing cruel and unusual punishment: 100%
Quote: “I was diagnosed with PTSD last year by medical staff. Some staff don't allow prosocial
games in teh (sic) dayroon (sic), always told to keep noise down.”

Percentage of inmates who report being subjected to group punishment: 100%
Quote: “If a CO finds contraband in another detainees cell, other cells wil (sic) be searched, or we
will all be punsihed (sic}, losing prgram {sic) time.”

Percentage of inmates who have had a classification review since Oct 2016 hunger strike: 40%
Among those who have had a review, it has happened once and was subject to a lack of proper
due process: No notice of review,no opportunity to prepare a defense, no reason for denial of
further downclass from max security.

Percentage of inmates who have been disciplinary free since the Oct 2016 hunger strike: 100%
Percentage who had downclass reviews denied, despite disciplinary free status: 100%
Quote: “I was denied a downclass because | hang my laundry to dry, they told me”
“For my alleged gang affiliation”

Percentage of inmates reporting sleep deprivation: 100%
Around 10 hours each week
Quote: “Breakfast and razors ot 4:00a.m. in the morning hugely disrupts normal, regualr (sic)
sleeping hours. It’s hard to go back to sleep.”

CLASSIFICATION: 7C
Only 2 inmates. Not enough to analyze outcomes.
Case 1:15-cv-05277-RMI Document 96 Filed 01/24/19 Page 16 of 16

KEY OUTCOMES:

Improper housing of mentally-ill inmates:
Of the 3,000 to 3,500 inmates in Santa Clara County’s two jails, some estimates say two-thirds are
mentaily ill. *{link) .
Mental illness can develop while incarcerated so it is possible that the issue with erroneous
classification stems from failure to re-classify at regular intervals.

Deprivation of human contact
Many inmates are kept in their cells for 20+ hours each day, based on their high classifications.
This can be directly linked to the current classification system employed by Santa Clara County.
According to an analysis done of the jail’s current classification system done by the JFA Institute
(link), the jail lacks a structured reclassification process. Not only does it fail to reclassify the
accurate security level of each inmate at regular intervals, but further, too much emphasis has
been placed on the inmates current charge(s) and criminal record, rather than their current
conduct. The use of excuses such as “known management problem” and “gang affiliation” as
overrides to allow downclassing do not speak directly to an inmates’ current conduct or behavior
and should be discontinued as part of the rationale against granting downclass request.

In-cell time decreased, out-of-cell time increased
Time out of cell is still being delayed for non-behavior based reasons

Some changes in programming (i.e. movie night, decrease in commissary prices)
Decrease in disciplinary referrals

Increased access to new clothing
